DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         TYRONE FIELDS JR.,
                             Appellant,

                                       v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D19-3808 and 4D21-3010

                         [September 30, 2022]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Edward Harold Merrigan, Judge; L.T.
Case No. 18-8701CF10A.

  Tyrone Fields Jr., Milton, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                           *           *         *

  Not final until disposition of timely filed motion for rehearing.